             Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 1 of 7



NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 MARK PLINIO,

                       Plaintiff,
                                                                  Civ. No. 20-440
        v.                                                        OPINION

 AMAZON.COM SERVICES, INC. d/b/a
 WHOLE FOODS MARKET et al.,

                       Defendants.

THOMPSON, U.S.D.J.

                                         INTRODUCTION

       This matter comes before the Court upon the Motion to Transfer (ECF No. 5) filed by

Defendants Amazon.Com Services, Inc. d/b/a Whole Foods Market and Whole Foods Market

Group, Inc. (collectively, “Defendants”) (ECF No. 5) under 28 U.S.C. § 1404(a). The Court has

decided this matter based upon the written submissions of the parties and without oral argument

pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, Defendants’ Motion to

Transfer is granted.

                                         BACKGROUND

       This is a slip-and-fall negligence case. (See Compl. ¶¶ 4–7, Ex. A, ECF No. 1.) Plaintiff

alleges that, on or about September 10, 2018, while he was shopping at a Whole Foods Market in

Boston, Massachusetts, he slipped on a “wet, dangerous, and hazardous condition” on the floor.

(Id. ¶ 4.) Plaintiff alleges that, as a result of Defendants’ negligence, he “suffered great pain of

mind and body and will continue to so suffer in the future.” (Id. ¶ 7.) Plaintiff also alleges that

“[h]e has been prevented from attending his normal and usual activities and affairs and has been

                                                  1
           Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 2 of 7



otherwise damaged” and “has incurred medical and hospital expenses in an attempt to cure

himself of said injuries and will incur future medical and hospital expenses due to the permanent

nature of the injuries sustained.” (Id.)

        Plaintiff filed the Complaint in New Jersey Superior Court on December 31, 2019. (See

Compl. at 1.) On January 14, 2020, Defendants Amazon.Com Services, Inc. d/b/a Whole Foods

Market and Whole Foods Market Group, Inc. (collectively, “Defendants”) removed this case on

the basis of this Court’s diversity jurisdiction. (Notice of Removal ¶¶ 4–6, ECF No. 1.)

        On February 7, 2020, Defendants filed a Motion to Transfer this case to the U.S. District

Court for the District of Massachusetts or, in the alternative, dismiss the case under the doctrine

of forum non conveniens. (ECF No. 5.) On February 24, 2020, Plaintiff filed an Opposition,

arguing that this Court does not have subject-matter jurisdiction and that this case should be

remanded to the New Jersey Superior Court instead of being transferred to the District of

Massachusetts. (Opp’n at 5–6, ECF No. 7.) On March 2, 2020, Defendants filed a Reply. (ECF

No. 10.) The Motion to Transfer is presently before the Court.

                                       LEGAL STANDARD

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought or

to any district or division to which all parties have consented.” 28 U.S.C. § 1404. The decision to

transfer a case under § 1404(a) rests within the sound discretion of the court. In re United States,

273 F.3d 380, 387 (3d Cir. 2001) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981)).

        When considering motions to transfer under § 1404(a), courts evaluate the “private

interests” and “public interests” implicated by the statute. “Private interests” include (1)

plaintiff’s original choice of venue; (2) defendant’s preference as to forum; (3) where the claim



                                                  2
            Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 3 of 7



arose; (4) convenience to the parties in light of their financial and physical condition; (5)

convenience to the witnesses, “but only to the extent that the witnesses may actually be

unavailable for trial in one of the fora”; and (6) the location of books and records. Jumara v.

State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995) (citations omitted). “Public interests”

include (1) “the enforceability of the judgment”; (2) “practical considerations that could make

the trial easy, expeditious, or inexpensive”; (3) potential congestion in the two fora; (4) “the local

interest in deciding local controversies at home”; (5) public policies of the fora; and (6) the

familiarity of the judge with applicable state law in diversity cases. Id. at 879–80 (citations

omitted). While “[t]he burden is on the moving party to establish that a balancing of proper

interests weigh in favor of the transfer,” Shutte, 431 F.2d at 25, the moving party is “not required

to show ‘truly compelling circumstances for . . . change . . . [of venue, but rather that] all relevant

things considered, the case would be better off transferred to another district,’” In re United

States, 273 F.3d at 388 (citing In re Balsimo, 68 F.3d 185, 187 (7th Cir. 1995)).

                                           DISCUSSION

I.      Subject-Matter Jurisdiction

        The Court first addresses Plaintiff’s contention that this Court does not have subject-

matter jurisdiction and must remand this case to the New Jersey Superior Court. Federal district

courts have subject-matter jurisdiction on the basis of diversity of the parties when the action

arises between citizens of different states and the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a). Plaintiff argues that the amount in controversy in this case does not exceed

$75,000. (Opp’n at 5.) In support of this argument, Plaintiff points to Defendants’ pre-litigation

settlement offer of less than $75,000 and Plaintiff’s pre-litigation demand of exactly $75,000.

(Id. at 5–6.)



                                                  3
           Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 4 of 7



       Where jurisdictional facts are not in dispute, the court analyzes whether the jurisdictional

amount is met with “legal certainty.” Frederico v. Home Depot, 507 F.3d 188, 194 (3d Cir.

2007). If the complaint “specifically avers that the amount sought is less than the jurisdictional

minimum,” a defendant “seeking removal must prove to a legal certainty that [the] plaintiff can

recover the jurisdictional amount.” Id. at 196–97. If the “plaintiff has not specifically averred in

the complaint that the amount in controversy is less than the jurisdictional minimum,” however,

then “the case must be remanded if it appears to a legal certainty that the plaintiff cannot recover

the jurisdictional amount.” Id. at 197. “The party asserting federal jurisdiction in a removal case

bears the burden of showing, at all stages of the litigation, that the case is properly before the

federal court.” Id. at 193 (citing Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 396 (3d

Cir. 2004)).

       The jurisdictional facts here are not in dispute. Defendants’ removal “is premised entirely

on Plaintiff’s factual allegations and legal claims.” See Briggs v. Target Corp., 2015 WL

1145127, at *3 (D.N.J. Mar. 13, 2015). Moreover, Plaintiff has not specifically averred in the

Complaint that the amount in controversy is less than the jurisdictional threshold. Therefore, the

Court must determine whether, to a legal certainty, the Plaintiff cannot recover the requisite

jurisdictional amount.

       The Court is unable to say to a legal certainty that Plaintiff cannot recover over $75,000.

In the Complaint, Plaintiff alleged that, as a result of Defendants’ negligence, he “suffered great

pain of mind and body and will continue to so suffer in the future,” “[h]e has been prevented

from attending his normal and usual activities and affairs and has been otherwise damaged,” and

“[h]e has incurred medical and hospital expenses in an attempt to cure himself of said injuries

and will incur future medical and hospital expenses due to the permanent nature of the injuries



                                                  4
           Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 5 of 7



sustained.” (Compl. ¶ 7.) Defendants submit that Plaintiff was treated by at least three health

providers after the alleged incident. (Defs.’ Br. at 1, ECF No. 5-1.) Courts in this district have

found that “allegations of serious injuries in addition to pain and suffering indicate that the

amount in controversy exceeds $75,000.” Briggs, 2015 WL 1145127, at *4 (citing Avant v. J.C.

Penny, 2007 WL 1791621, at *2 n.3 (D.N.J. June 19, 2007); Clark v. J.C. Penny, 2009 WL

1564175, at *3–4 (D.N.J. June 1, 2009) (concluding that, where the plaintiff sought

compensatory damages for severe injuries, medical expenses, and loss of earnings, the court

could not say to a legal certainty that the plaintiff could not recover more than $75,000)). Based

on Plaintiff’s alleged injuries, it is possible that Plaintiff could recover more than $75,000.

       Plaintiff argues that his pre-litigation demand of $75,000 and Defendants’ pre-litigation

offers of less than $75,000 demonstrate that this case does not belong in federal court. (See

Opp’n at 5–6.) These proposed settlement offers, however, have no bearing on whether Plaintiff

can recover over $75,000 for the purposes of subject-matter jurisdiction. “Under the time-of-

filing rule, ‘federal diversity jurisdiction is generally determined based on the circumstances

prevailing at the time the suit was filed’ . . . .” Montilus v. Munoz, 2009 WL 3246609, at *3

(D.N.J. Oct. 6, 2009) (quoting Kaufman v. Allstate N.J. Ins. Co., 561 F.3d 144, 152 (3d Cir.

2009)). Moreover, settlement offers are not reflections of maximum potential recoveries; they are

reflections of parties’ conceptions of the range of potential compromises. Therefore, Plaintiff’s

argument is unavailing. Because Defendants have satisfied their burden of showing that this

Court has subject-matter jurisdiction, the Court will not remand this case to the New Jersey

Superior Court.




                                                  5
           Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 6 of 7



II.    Transfer

       As a threshold matter, a court assessing a motion to transfer “must make a determination

that the suit could have been rightly started in the transferee district.” Shutte v. Armco Steel

Corp., 431 F.2d 22, 24 (3d Cir. 1970) (citation omitted). Venue is proper in “a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.

§ 1391(b)(2). This case could have initially been filed in the District of Massachusetts because

Plaintiff’s slip-and-fall incident occurred in Boston, Massachusetts, thereby satisfying the

threshold inquiry required under 28 U.S.C. § 1404(a).

       On balance, private interest factors weigh in favor of transferring this case to the District

of Massachusetts. Plaintiff’s original choice of venue was New Jersey. Plaintiff sold his home in

New Jersey before this lawsuit, but he avers that he is currently a dual resident of Massachusetts

and New Jersey and that he and his family live with other relatives in New Jersey. (Defs.’ Br. at

4; Opp’n at 1–2.) However, a “plaintiff’s forum choice is given less deference where the

operative events giving rise to the complaint did not occur in a plaintiff’s chosen district.” Foster

v. Marriott Resort Hosp. Grp., 2018 WL 3360763, at *2 (D.N.J. Jul. 10, 2018). Defendants

prefer litigating this case in Massachusetts and the location of records related to the incident,

including documents related to the maintenance of the premises at issue and Plaintiff’s medical

records, are located in Massachusetts. (See Defs.’ Br. at 12.) Furthermore, transfer to the District

of Massachusetts would be more convenient for potential witnesses. Most, if not all, of the

Boston store’s employees, including managers with knowledge of store policies and maintenance

protocols, are likely based in Massachusetts. (See id.) Most potential customer witnesses also

likely live in Massachusetts. (Id. at 1.) Plaintiff received medical treatment from at least three

medical providers in Massachusetts. (Id. at 12.) Plaintiff travels back and forth from



                                                  6
           Case 1:20-cv-10699-IT Document 11 Filed 04/08/20 Page 7 of 7



Massachusetts to New Jersey regularly and, at the time of his Opposition, was employed in

Boston. (Opp’n at 1–2.) For these reasons, the private interests of Defendants and witnesses to

litigate this case in Massachusetts outweigh Plaintiff’s preference for New Jersey.

       Public interests also weigh in favor of transferring this case to the District of

Massachusetts. Transferring this case to where most, if not all, witnesses and discovery

documents are based will lower the expenses and increase the efficiency of this litigation.

Moreover, Massachusetts has an interest in settling local controversies—particularly those

involving Massachusetts substantive law—at home. See Foster, 2018 WL 3360763, at *3

(granting a motion to transfer to the Middle District of Florida in part because “a Florida court

will be more familiar with Florida negligence law” and “[c]ourt decisions applying Florida law

impact Florida citizens”). The principles cited by the court in Foster apply with equal force here.

Therefore, public interests weigh in favor of transferring this case to the District of

Massachusetts.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Transfer (ECF No. 5) is granted. An

appropriate Order will follow.



Date: April 8, 2020                                            /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.




                                                  7
